FILED
                              NOT FOR PUBLICATION                           SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WILLIAM THOMAS COATS,                            No. 11-18085

                Plaintiff - Appellant,           D.C. No. 2:09-cv-01300-CMK

  v.
                                                 MEMORANDUM *
MICHAEL FOX, Dr.,

                Defendant - Appellee.



                    Appeal from the United States District Court
                         for the Eastern District of California
                   Craig M. Kellison, Magistrate Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner William Thomas Coats appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.

          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaust administrative remedies as required by the Prison Litigation Reform Act,

42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We reverse and

remand.

      The district court dismissed Coats’s claims against defendant Fox because

Coats did not exhaust administrative remedies at the second and final levels of

review. However, Coats’s grievance requested immediate Interferon treatment for

his Hepatitis C, and the first level of review “fully granted” the appeal. The

response stated that Coats would receive Interferon treatment when he reached a

mainline facility and that he would be transferred as soon as possible, and it

thereby satisfied Coats. Coats “ha[d] no obligation to appeal from a grant of relief

. . . in order to exhaust his administrative remedies. Nor is it [his] responsibility to

ensure that prison officials actually provide the relief that they have promised.”

Harvey v. Jordan, 605 F.3d 681, 685 (9th Cir. 2010). Accordingly, we reverse and

remand for further proceedings on Coats’s claims against defendant Fox.

      We do not consider the dismissal of Coats’s claims against the remaining

defendants because Coats has failed to raise these issues on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      REVERSED and REMANDED.


                                            2                                     11-18085